DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to Applicant’s amendment filed on 08/17/2022 from which Claims 1-20 are pending, where Claims 1, 5, 7, 9 and 16 are amended and Claim 19-20 are added.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 08/17/2022.   
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to the aircraft component which the claims are directed.  

Claim Rejections - 35 USC § 112
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 2 recites “wherein the inorganic alkaline earth metal compound comprises an inorganic alkaline earth metal salt.”  This recitation is unclear and confusing whether “an inorganic alkaline earth metal salt” is of the alkaline earth metal selected from beryllium, calcium, magnesium, and strontium of claim 1 from which claim 2 depends or is any inorganic alkaline earth metal for a salt.  Therefore claim 2 is indefinite.  
Claim 3 recites “wherein the inorganic alkaline earth metal compound comprises an inorganic alkaline earth metal oxide or an alkaline earth metal hydroxide.”  This recitation is unclear and confusing whether “an inorganic alkaline earth metal oxide or an alkaline earth metal hydroxide is of the alkaline earth metal selected from beryllium, calcium, magnesium, and strontium of claim 1 from which claim 3 depends or is any inorganic alkaline earth metal for an oxide or hydroxide.  Therefore claim 3 is indefinite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8, 11-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0025142, Visser et al. (hereinafter “Visser”) in view of U.S. 2012/0128989. Richert et al (hereinafter “Richert”).
Regarding Claims 1-8, 11-12, and 15-20, Visser discloses in the entire document particularly in the abstract and at ¶s 0014-0021,0028-0034, 0037, 0041-0042, and 0110 and claims 29-31 a low temperature-curable coating composition {reading on coating composition of pending claims} comprising a film-forming resin {reading on film forming resin of the pending claims}, a curing agent for the film-forming resin, and a lithium salt and one or more additional corrosion inhibitors for metal substrates such as the exterior or interior, including structural parts and the cabin, of an aircraft or a part thereof {reading on aircraft component of the pending claims}.  From ¶ 0028 the one or more additional corrosion inhibitor can be inorganic, like potassium silicate; hydrogen phosphates such as CaHPO4, MgHPO4, and SrHPO4; zinc orthophosphate, strontium aluminium polyphosphate hydrate, zinc aluminium polyphosphate hydrate, magnesium aluminium polyphosphate, and magnesium aluminium triphosphate; phosphosilicates such as calcium strontium phosphosilicate and strontium zinc phosphosilicate metal oxides such as oxides of zinc, magnesium, aluminium, lithium, molybdate, strontium, cerium, and mixtures thereof.  Also the one or more additional corrosion inhibitor can be organic, like azoles like imidazoles, thiazoles, tetrazoles, and triazoles like (substituted) benzotriazole, and 2-mercaptobenzothiazole; amines like N-phenyl-1.4-phenylenediamine and Schiff bases (condensation products of amine with aldehyde or ketone) like N,N'-o-phenylen-bis(3-methoxysalicylidenimine); amino acids; phthalazin derivatives; tannins and substituted uracils; phosphonic acid group-containing materials; succinic acid; fatty acid derivatives; and sulphonates.  The most preferred additional corrosion inhibitors are magnesium-containing materials, such as magnesium metal, magnesium oxide, oxyaminophosphate salts of magnesium (e.g. Pigmentan® 465M), magnesium carbonate, and magnesium hydroxide.  The additional corrosion inhibitors are preferably present in the coating composition in an amount of 0.1-50 vol %.  If a magnesium salt {reading on alkaline earth metal salt of pending Claims 2, 4} or oxide {reading on alkaline metal oxide of pending Claims 3-5} is present in the composition it is preferably present in a weight ratio Mg:Li of at least 0.1: 1, to preferably less than 30:1.  Also the at least one additional corrosion inhibitor can be a metal like zinc (See ¶ 0028) {reading on pending Claim 15 as a metal different from inorganic alkaline earth metal}.  
From ¶s 0014-0021 film-forming resin" includes monomers or oligomers which during curing of the coating form a polymeric system. Examples of such monomers or oligomers are siloxanes and silicates (e.g. tetraalkoxysilane or silanes functionalized with epoxy, amine, mercaptan, or olefinic functionalities), alone or in combination with organic monomers or oligomers. The polymeric system can be formed from the monomers or oligomers by various technologies, including sol-gel technology. The coating composition further contains a curing agent for the film-forming resin, the type depending on the nature of the film-forming resin.  The binder film formers and crosslinkers are listed at ¶ 0042 such as from ¶ 0110 polyaspartic paint technology involving hindered amines crosslinking with isocyanate hardeners to obtain a crosslinked paint film {reading on pending Claims 11-12 and 19-20} for thermoset or thermosetting resin and crosslinker, respectively}. The technology is used as primer, topcoat or direct to metal {applied directly to at least a portion of the substrate as a mono-coat for pending Claim 17} applications (priming topcoat). 
From ¶s 0034 and 0041 and claims 29-30 the coating composition coats a metallic surface like ferrous metal like steel, zinc galvanized steel, galvalume and galfan, and nonferrous metal like aluminum or an aluminum alloy {reading on pending Claim 16} 
From ¶ 0037 in one embodiment, the coating composition is applied to a substrate to form a primer layer in a multilayer coating system comprising a primer layer and a topcoat.  The topcoat may be clear coat or a pigmented topcoat.  Alternatively, the topcoat comprises a color and/or effect imparting base coat applied on the primer layer and a clear coat applied on top of the base coat layer {reading on at least a second coating layer applied over at least a portion of the first coat as a primer for pending Claim 18.}.    
Although Visser discloses an organic corrosion inhibitor like Schiff bases (condensation products of amine with aldehyde or ketone) like N,N'-o-phenylen-bis(3-methoxysalicylidenimine) with the inorganic corrosion inhibitor, Visser does not expressly disclose and aldehyde or ketone component inhibitor with at least one aromatic ring comprises: (1) a ketone group, an aldehyde group, or a combination thereof, and (2) at least one pendant group represented by -OR1, wherein each R1 is independently selected from hydrogen, an alkyl group, or an aryl group.  
Richert like Visser is directed to anticorrosion coatings for metallic substrates as disclosed in the title, abstract a coating agent for corrosion-resistant coatings as for multicoat paint system comprising, lying atop one another in this order, (1) at least one first basecoat comprising basecoat material (A), (2) a second, color and/or effect basecoat comprising basecoat material (B), and (3) at least one transparent coating comprising clearcoat material (C).  The basecoat material (A) of the first basecoat comprises at least one binder (a.1), at least one color and/or effect pigment (a.2), and a corrosion-inhibiting component (a.3) having an aromatic parent structure (GK), which has at least two unidentate, potentially anionic ligands (L1) and (L2) with electron donor function attached covalently to (GK), and/or which possesses substituents (SU) which are attached covalently on the aromatic parent structure (GK), and which have at least two covalently attached, unidentate, potentially anionic ligands (L1) and (L2) with electron donor function, the ligands (L1) and (L2) capable of complex formation after the multicoat paint system has been thermally cured.  Richert divulges at preparation example 4 and examples 1-3 the basecoat (A) 15.0 parts by weight of a paste of a synthetic sodium aluminum silicate {i.e. inorganic alkali metal} with sheet structure from Laporte (3% in water) were mixed with 25.0 parts by weight of the aqueous dispersion of the polyurethane (a.1.2.1) and incorporating 2.0 parts by weight of corrosion inhibitor (a.3.x), the following compounds being used: [0095] (a.3.1): 2-hydroxyacetophenone (produced by Merck) [0096] (a.3.2): Vanillin (3-methoxy-4-hydroxybenzaldehyde, produced by Merck) {For Claims 1, 6 and 8 and for claim 7} with the magnesium oxide of Visser) [0097] (a.3.3): Tinuvin 400 (N,N'-bis(2,4-dimethyl)phenyl-N''-2-methyl-4-glycerinyl-3-dodecanyl-triazine, produced by Ciba).  Richert teaches at ¶s 0025- 0028 that the binder (a.1) of the basecoat Material (A) is a thermally curable binder of at least one binder (a.1) which preferably has functional groups (Gr) such as hydroxyl, carbamate, epoxy, amino and/or isocyanate groups like those of water-dilutable polyester resins (a.1.1), preferably water-dilutable polyurethane resins (a.1.2) and/or preferably water-dilutable polyacrylate resins (a.1.3) (For Claim 11).  Richert describes at ¶ 0064 that the basecoat material (A) may further comprise crosslinking agents (For Claim 12).  From ¶s 0012, 0015, 0081 the substrate may be metallic like steel or polymeric and may be unprimed.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative according to MPEP 2144.06 Art Recognized Equivalence for the Same Purpose [R-6]  COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here from Visser the Schiff bases (condensation products of amine with aldehyde or ketone) like N,N'-o-phenylen-bis(3-methoxysalicylidenimine with an aromatic ring has the purpose of an organic corrosion inhibitor.  From Richert the Vanillin (3-methoxy-4-hydroxybenzaldehyde with an aromatic ring has the purpose of an organic corrosion inhibitor.  From this same purpose the 3-methoxy-4-hydroxybenzaldehyde can be substituted for or combined with the N,N'-o-phenylen-bis(3-methoxysalicylidenimine).   
Applicants are reminded concerning the wording of Claims 17-18 of “coating composition is applied” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Visser as modified meets the requirements of the claimed product, Visser as modified clearly meets the requirements of present claims.    
One of ordinary skill in the art at the time of the filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Visser to have an coated aircraft component where the coating has a film forming resin and a corrosion inhibitor of inorganic alkaline earth metal like magnesium oxide and an organic corrosion inhibitor like Schiff base of N,N'-o-phenylen-bis(3-methoxysalicylidenimine), as afore-described, where from Richert the organic corrosion inhibitor for metallic substrates of Vanillin, (3-methoxy-4-hydroxybenzaldehyde, is substituted for or combined with N,N'-o-phenylen-bis(3-methoxysalicylidenimine) motivated to have a coating composition with a thermosetting polymer film forming resin a inorganic alkaline earth metal magnesium compound to have corrosion resistance for metallic substrates with topcoats in a multicoat system for aircraft components as in Claims 1-8, 11-12, 15-20.  Furthermore the combination or Richert with Visser has a reasonable expectation of success to one skilled in the art because both Richert and Visser are for corrosion resistant coatings for metal, where the coatings have organic corrosion inhibitors with aromatic rings and pending groups.   
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Visser in view of Richert in view of CN 104263140 A, Xiao et al.    
For CN 104263140 A the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Xiao”.    
Regarding Claim 9 Visser in view of Richert is applied as to Claim 1, however Visser as modified does not expressly disclose a ratio of the aldehyde component or ketone component to the alkaline earth metal oxide or hydroxide is 2: I or less.  
Xiao discloses at ¶ 0004 coatings designed to protect the hull of a ship {i.e. metallic substrates} and on page 5 discloses in Example 1 a solvent-borne anticorrosive coating composition containing - polyvinyl acetate resin, - p-tert-butylphenol formaldehyde resin, - vanillin (1 part)5, - magnesium oxide (3 parts), - silane coupling agent KH-5606, and - iron oxide.  Given 3 parts of magnesium oxide and 1 part of vanillin the ratio of vanillin to magnesium oxide is 1:3 which is less than 2:1 as in pending Claim 9.  
One of ordinary skill in the art at the time of the filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Visser as modified to have an coated aircraft component where the coating has a film forming resin and a corrosion inhibitor of inorganic alkaline earth metal like magnesium oxide and an organic corrosion inhibitor like Schiff base of N,N'-o-phenylen-bis(3-methoxysalicylidenimine), with Vanillin, (3-methoxy-4-hydroxybenzaldehyde, as afore-described for Claim1, where from Xiao 3 parts of magnesium oxide and 1 part of vanillin are in the coating for a ratio of vanillin to magnesium oxide of 1:3 which is less than 2:1 motivated to have a coating for metals as for the aircraft component of pending Claim 9.  Furthermore the combination of Xiao and Visser as modified as a reasonable expectation of success to one skilled in the art because both Xiao and Visser as modified are for coating for metals with magnesium oxide and vanillin.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Visser in view of Richert further in view of WO2007/037045, Nambu et al. (hereinafter “Nambu”).  English machine translation from Google Patents.. 
Regarding Claim 10, Visser in view of Richert is applied as to claim 10 however Visser as modified does not expressly disclose a thermoplastic resin for the coating. 
Nambu discloses in the abstract one mole of BTA (benzotriazole) or TTA (tolyltriazole) is coupled with 1/2 mole of alkali metal or alkaline earth metal into a 1/2 metal salt to provide a novel rust preventive metal salt compound with high melting point, which through milling of the metal salt compound into a thermoplastic resin, there can be provided a film being useful for antiseptic/rust preventive packaging of parts and products containing steel, copper, zinc, aluminum, silver and other metals or alloys thereof.  
One of ordinary skill in the art at the time of the filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Visser as modified to have an coated aircraft component where the coating has a film forming resin and a corrosion inhibitor of inorganic alkaline earth metal like magnesium oxide and an organic corrosion inhibitor like Schiff base of N,N'-o-phenylen-bis(3-methoxysalicylidenimine), with Vanillin, (3-methoxy-4-hydroxybenzaldehyde, as afore-described for Claim1, where from Nambu the alkaline earth metal corrosion inhibitor of Visser as modified is with thermoplastic resin as in Nambu with an alkaline earth metal corrosion inhibitor with thermoplastic resin motivated to have rust prevention for steel, copper, zinc, aluminum, silver and other metals or alloys thereof as for the coated aircraft component of Claim 10.  Furthermore the combination of Nambu and Visser as modified has a reasonable expectation of success to one skilled in the art because both Nambu and Visser as modified are directed to coatings with alkaline earth metal and organic triazoles with film forming resins.   
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Visser in view of Richert further in view of JP2006299356, Nanbu et al. (hereinafter “Nanbu").  English machine translation from Google Patents  
Regarding Claims 13-14, Visser in view of Richert is applied as to Claim 1, however Visser as modified does not expressly disclose the inclusion of silane.  
Nanbu discloses in the abstract a composition for a rust-preventive agent with excellent rust preventability and storage stability, to provide an aqueous rust-preventive lubricant having excellent rust preventability and lubricity combined with stability by adding the composition to the aqueous lubricant, further to provide a rust-preventive lubricating method with the use of the aqueous rust-preventive lubricant, and to provide a method for working a metallic material.  The composition for the rust-preventive agent includes a water-soluble alkali silicate shown in the following general formula (1) as a rust-preventive component: M2O-nSiO2, (wherein M represents an alkali metal; and n represents a positive number of more than 0 but 10 or less); and a silane-based compound shown in the following general formula (2) as a gelation-inhibiting component for the silicate: XnR'mSi(OR)4-n-m, (wherein n and m are each an integer between 0 and 3, which are the same or different and satisfy 0≤(n+m)≤3; X represents a functional group having an epoxy group and/or a functional group having an amino group (For Claim 14) and/or a polyether group; and R and R' represent a 1-4 C hydrocarbon group).  
One of ordinary skill in the art at the time of the filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Visser as modified to have an coated aircraft component where the coating has a film forming resin and a corrosion inhibitor of inorganic alkaline earth metal like magnesium oxide and an organic corrosion inhibitor like Schiff base of N,N'-o-phenylen-bis(3-methoxysalicylidenimine), with Vanillin, (3-methoxy-4-hydroxybenzaldehyde, as afore-described for Claim1, where from Nanbu alkoxysilane of the formula: XnR'mSi(OR)4-n-m, (wherein n and m are each an integer between 0 and 3, which are the same or different and satisfy 0≤(n+m)≤3; X represents a functional group having an epoxy group and/or a functional group having an amino group is present with the inorganic corrosion inhibitor like silicate or magnesium oxide of Visser as modified motivated to limit any gelation of the inorganic corrosion inhibitor like silicate or magnesium oxide of Visser as modified to have a coated aircraft component as claimed in Claims 13-14.  Furthermore the combination of Nanbu with Visser as modified has a reasonable expectation of success to one skilled in the art because both Nanbu and Visser as modified are for inorganic corrosion inhibitors in coatings or for treating metallic materials.   
Response to Arguments
Applicant’s arguments accompanying the amendments filed 08/17/2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive in regards to the rejections under 35 U.S.C. 112.  Therefore, the rejection has been withdrawn.  However, from the amendments to the claims, a new ground(s) of rejection is made under 35 U.S.C. 112(b).  Applicant's arguments directed to the rejection under 35 U.S.C. 103 were considered but they are not persuasive.  
Applicants argue there is no teaching in Visser or Richert that the corrosion inhibitors can be combined or replaced as alleged by the Office, specifically because Richert does not teach or suggest any other corrosion inhibitor for use with the low-molecular mass corrosion inhibitor and certainly does not teach or suggest that such corrosion inhibitors could be used with inorganic alkaline earth metal compound wherein the alkaline earth metal is selected from beryllium, calcium, magnesium, and strontium, as recited in amended Claim 1.  
In response Applicants allegation of “no teaching” argument is not understood because Richert teaches a “low molecular mass” corrosion inhibitor at ¶s 0009-0010 as pigmentlike and at ¶ 0024 “at least one corrosion-inhibiting component” which is the aromatic parent structure (GK) with at least two unidentate, potentially anionic ligands (Ll) and (L2) having electron donor capacity which are attached covalently to (GK) and/or substituents (SU) which are attached covalently to the aromatic parent structure (GK), which have at least two unidentate, potentially anionic ligands (Ll) and (L2) having electron donor capacity attached covalently, whereby the ligands (L), includes Vanillin (3-methoxy-4-hydroxybenzaldehyde).  Therefore Applicant’s argument does not address the rejection made in the Office Action of 3/17/2022 which shows that Visser teaches at ¶ 0028 that preferably in addition to lithium the combination of one or more additional corrosion inhibitors are included.  These can be inorganic corrosion inhibitors like magnesium oxide and organic corrosion inhibitors such as (condensation products of amine with aldehyde or ketone) like N,N'-o-phenylen-bis(3-methoxysalicylidenimine.  Richert is cited that another known aldehyde type organic corrosion can be combined with or substituted for the condensation products of amine with aldehyde or ketone) like N,N'-o-phenylen-bis(3-methoxysalicylidenimine) in Visser.  This combination or substitution of the vanillin type corrosion inhibitor with the inorganic corrosion inhibitors like magnesium oxide all coming from the teachings and suggestions of Visser in view of Richert.   
Applicants further argue that one of skill in the art would not be motivated to combine the magnesium-containing corrosion inhibitors of Visser with the low-molecular mass corrosion inhibitors of Richert because Richert teaches away from such combination.  Richert teaches a multi-layer coating composition that may include low-molecular mass corrosion inhibitors having a specific structure, such as vanillin, in the basecoat layer. Richert, par. [0024].  Richert teaches that the low-molecular mass corrosion inhibitors are preferred over pigmentlike prior corrosion inhibitor because they have high mobility in the coating to reach the exposed metallic substrate. Richert, par. [0008].  Richert further provides that "the particle size of pigmentlike corrosion inhibitors means that they have little mobility or none at all [in the coating film]." Richert, par. [0009]. Accordingly, Richert teaches away from pigmentlike corrosion inhibitors because they would lack the mobility to reach the exposed metal substrate surface.   
Again Applicants argument is not completely understood given the reasons of ¶ 21 above.  However in accordance with MPEP §2146Xl a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (Claims were directed to an epoxy resin based printed circuit material. A prior art reference disclosed a polyester-imide resin based printed circuit material, and taught that although epoxy resin based materials have acceptable stability and some degree of flexibility, they are inferior to polyester-imide resin based materials.  The court held the claims would have been obvious over the prior art because the reference taught epoxy resin based material was useful for applicant’s purpose, applicant did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no discovery beyond what was known to the art.).
In accordance with MPEP §2146Xl, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Applicants’ argument indicates that Richert teaches a multi-layer coating composition that may include low-molecular mass corrosion inhibitors having a specific structure, such as vanillin, in the basecoat layer par. [0024], and Richert teaches that the low-molecular mass corrosion inhibitors are preferred over pigmentlike prior corrosion inhibitor because they have high mobility in the coating to reach the exposed metallic substrate.  Such optional use and preferred use does not teach away in accordance with MPEP §2146Xl.  
Applicants additionally argue Richert does not teach or suggest the use of any other corrosion inhibitors for use in combination with the low-molecular mass corrosion inhibitors, such as vanillin, taught therein, and certainly does not teach or suggest the use of an inorganic alkaline earth metal compound wherein the alkaline earth metal is selected from beryllium, calcium, magnesium, and strontium, as recited in the present claims.  Further argued is that the alkaline earth metal corrosion inhibitors taught in Visser would be the same pigmentlike corrosion inhibitors that Richert is trying to avoid and explicitly teaches away from.  Accordingly, one of skill in the art reading Visser in view of the disclosure of Richert would not seek to combine the pigmentlike corrosion inhibitors of Visser with the low-molecular weight corrosion inhibitors of Richert.   
In response again Applicants argument is not completely understood given the reasons of ¶ 21 above.  Additionally in response the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The rejection indicates the combination of Richert with Visser with motivation at ¶ 11 c and e, which has not been addressed by Applicants.  
Also in response to Applicants argument as best understood whether the alkaline earth metal corrosion inhibitors taught in Visser would be the same pigment-like corrosion inhibitors discussed in Richert must be supported by evidence.  It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the arguments provided by the applicant must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.  
Applicant submits that it has demonstrated that the combination of the inorganic alkaline earth metal compound and the aldehyde and/or ketone component results in a synergistic and unexpected effect.  Specifically, comparative data from Comparative Examples 6 (MgO only) and 7 (o-vanillin only) versus Example 8 (MgO and o-vanillin) and 9 (MgO and 2-hydroxy-4-methoxybenzophenone) show a reduction for the combination of inhibitors of at least 30% for all but the comparison of Comparative Example 6 (MgO only) compared to Example 9 (MgO and 2-hydroxy-4-methoxybenzophenone) which was a reduction of 12%. In particular, Example 8 (MgO and o-vanillin) shows an average reduction in corrosion scribe creep of 40.1 % compared to MgO only Example 6 and of 75.8% compared to o-vanillin only Example 7.  Applicant respectfully submits that the increase in corrosion performance is because the combination of the alkaline earth metal compound and aldehyde and/or ketone component synergistically improves corrosion resistance. Accordingly, a synergistic effect is demonstrated.   
In response, the data, presumably somewhere from Tables 5 and 6, are not persuasive given that they are not commensurate in scope with the scope of the present claims.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Specifically, Applicants have only shown data for 2-hydroxy-3-methoxybenzaldehyde or 2-hydroxy-4-methoxybenzophenone and for magnesium oxide (“MgO”) together in a ratio of 0.59 to 6.45 examples 8 and 9 with other components while the present claims are open to a  plethora of combinations of inorganic alkaline earth metal compounds and aldehyde or ketone compounds in unspecified amounts at a ratio of more than twice as much MgO to 2-hydroxy-3-methoxybenzaldehyde or 2-hydroxy-4-methoxybenzophenone rather than 2 to 1 or less of pending Claim 9.  
Applicant disagree with the Office's conclusion that one skilled in the art would find motivation to combine the teachings of Visser, Richert, and Xiao to come up with the invention of the instant application.  Applicant argues that the composition taught in Xiao is directed towards coatings for vessels in marine environments whereas the present application is directed towards coatings for aircraft.  Applicant concludes therefore, one of ordinary skill would find no motivation to combine the teachings of Visser, Richert, and Xiao to come up with the invention of the instant application.  
In response Applicant has not excluded seaplanes or float planes from aircraft components as claimed.  As evidenced by APPENDIX C3 -Design of Seaplanes, https://booksite.elsevier.com/9780123973085/content/APP-C3-DESIGN_OF_SEAPLANES.pdf (elsevier.com) © Elsevier, Inc. 2013 hereinafter “Seaplanes” at page 12-14  C3.1.2 considering Figure C3-11, which shows a number of features that are present on seaplane hulls.  The hull always features a keel to help guide the vehicle along a straight line by resisting motion to the sides. As stated earlier, a step is the discontinuity in the bottom of the hull that reduces hydrodynamic drag and allows the airplane to rotate. It does so by introducing a layer of air between the wake and the rearstep.  The operation of seaplanes on water, in particular saltwater, requires a rigorous adherence to corrosion protection.  This is necessary for all aluminum seaplanes, as saltwater will corrode through the material in a short amount of time if left unprotected. Aluminum should be covered using materials such as polychromate primer or zinc chromate.  Regular inspections should be mandated, particularly in hard to see areas that are subject to standing water.  Also, the hull and sponsors should feature holes with removable plugs to allow water that may collect during normal water operation to leak out.  Per Reference 13, refinement in the hull design, such as flared hull bottoms and increased fore- and afterbody deadrise warping, improves hydrodynamic characteristics of the hull, even though the gains may not warrant the added complexity and cost of manufacturing. This mostly pertains to aluminum aircraft.  Seaplanes evidence that a seaplane or float plane has a hull or float and can be affected by corrosion by water or seawater i.e. marine usage therefore one skilled in the art of aircraft components including seaplanes would by motivated to anticorrosion compositions for marine environments as in Xiao.   
Applicant further disagrees with the Office's conclusion that one skilled in the art would find motivation to combine the teachings of Visser, Richert, and Nambu.  Applicant contends that Nambu fails to cure the deficiencies in both Visser and Richert in that Nambu teaches rust preventative compositions incorporated into thermoplastic resins whereas neither Visser nor Richert teach or suggest the same. A further contention is that the teachings of Visser and Richert are directed towards coatings whereas Nambu is directed toward packaging of products.  Applicant further disagrees with the Office's conclusion that one skilled in the art would find motivation to combine the teachings of Visser, Richert, and Nanbu.  Applicant submits that unlike Visser and Richert which are directed towards coatings, the teachings of Nanbu are directed towards water-based lubricants containing rust-preventative compositions for use in metalworking.   
In response regarding the Nambu reference, Applicant apparently ignores the teaching of Nambu of a film as discussed in the rejection which Nambu indicates at ¶ 0094 is for sealing metal products and parts susceptible to corrosion where the varporized protective component adsorbs on the surface of the petal products and parts to form a protective coating.   As for the Nanbu reference a lubricant is on a surface thus coating the surface as indicated in the first ¶ of page 3/8 that the water-soluble alkali silicates are chemically adsorbed on the surface of a metal in an aqueous medium and exhibit a metal corrosion prevention effect by forming a rust-preventing coating.  It exists as a stable solution in alkaline aqueous media.  Applicant claims an aircraft component comprising a coating composition applied over at least a portion of a surface of the component.  Applicant does not claim the coating composition cured or dried on the component.  Also Applicant has not addressed the motivation actually given in the rejection as at ¶ 18b.       
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J STACHEL/Primary Examiner, Art Unit 1787